Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
Muy respetuosamente disiento del curso de acción to-mada por la Mayoría por la mismas razones que expusimos en nuestra opinión disidente en el caso P.N.P. v. Gobernadora, 162 D.P.R. 239 (2004). Concluimos que el resultado que formula la Mayoría en este caso es contrario e incompatible con lo actuado y pronunciado por este Tribunal en Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000); P.P.D. v. Gobernador II, 139 D.P.R. 984 (1996), y P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995). Veamos.
I
Hemos expresado en forma reiterada que al evaluar la procedencia de un interdicto preliminar examinaremos los criterios siguientes: (1) la naturaleza de los daños que pue-dan ocasionarse a las partes de concederse o denegarse el interdicto; (2) la irreparabilidad del daño o la existencia de un remedio adecuado en ley, (3) la probabilidad de que la parte promovente prevalezca eventualmente al resolverse *81el litigio en su fondo; (4) la probabilidad de que la causa se torne académica de no concederse el interdicto y, sobre todo, (5) el posible impacto sobre el interés público del remedio que se solicita. (1)
El propósito fundamental del interdicto preliminar surge de la razón de ser del cuarto criterio que se considera para conceder el remedio solicitado. Éste es, mantener el statu quo hasta que se celebre el juicio en sus méritos para que así no se produzca una situación que convierta en aca-démica la sentencia que finalmente se dicte al atender la petición de interdicto permanente o se le ocasionen daños de mayor consideración al peticionario mientras perdura el litigio.(2) No obstante, el criterio en torno a la academici-dad de tal causa de acción está, además, estrechamente relacionado con el segundo criterio, la irreparabilidad de los daños o la existencia de un remedio adecuado en ley.(3)
Los tribunales pierden su jurisdicción sobre un asunto por academicidad cuando ocurren cambios durante el trá-mite judicial de un caso y controversia que hacen que éste pierda su actualidad. No obstante, los cambios fácticos o judiciales a que hace referencia la jurisprudencia no pue-den comprender bajo ninguna circunstancia posible la in-acción de un tribunal y su falta de diligencia en atender un reclamo a nivel primario sobre cese y desista.
¿Se convirtió en académico el caso y controversia pen-diente ante el Tribunal de Primera Instancia y perdió su actualidad por transcurrir el período preeleccionario el 31 de diciembre de 2003? Contestamos dicha interrogante en la negativa. Este es un asunto que es recurrente y es susceptible de volver a ocurrir. De la única forma en que este *82asunto evade nuestra revisión judicial, cuando es traído y litigado a tiempo ante el Tribunal de Primera Instancia y no surgen circunstancias exógenas que desvanezcan la controversia, es cuando la Rama Judicial no actúa. El caso y controversia resuelto en P.P.D. v. Gobernador I, supra, no había sido atendido, a pesar de que había imperado tal conducta por previas administraciones de gobierno. El anuncio impugnado ya no se estaba publicando. No obs-tante, este Tribunal entendió que ese caso y controversia no era académico. El caso y controversia resuelto en Emp. Pur. Des., Inc. v. H.I.E.Tel., supra, fue traído a tiempo a la Rama Judicial y resuelto con diligencia y premura por el Tribunal de Primera Instancia y el entonces Tribunal de Circuito de Apelaciones. La expresión concertada de la Unión en el centro comercial ya había terminado y la com-pañía telefónica ya no era arrendataria de la empresa dueña de éste cuando la controversia llegó a este Tribunal para disposición final. No obstante, esta Curia entendió que dicho caso y controversia no era académico y revocó al Tribunal de Primera Instancia y al entonces Tribunal de Circuito de Apelaciones, que habían resuelto lo contrario. A pesar de que el asunto de autos refleja la expectativa razo-nable y la probabilidad demostrada de que la misma con-troversia recurrirá en el futuro, este Tribunal concluye que este caso y controversia es académico. No compartimos tal óptica.
HH
La Sec. 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico(4) dispone que “[l]as leyes garan-tizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al *83ciudadano contra toda coacción en el ejercicio de la prerro-gativa electoral”. Dicha disposición constitucional consagra el principio básico de que el poder político emana del con-sentimiento y de la voluntad popular para imponer al Go-bierno una responsabilidad dual: la de abstenerse de inter-ferir con el ejercicio del sufragio universal, igual, directo y secreto, y la de proteger al ciudadano contra toda coacción en el ejercicio de tal prerrogativa electoral. El elector es acreedor a que su voto sea protegido por el Estado de dis-tintas formas y con distinto vigor en una multiplicidad de situaciones. (5)
En la medida en que se subvenciona una campaña polí-tico partidista con fondos públicos, se le permite una ven-taja al partido político de gobierno sobre los demás. Esta ventaja atenta contra el axioma de igualdad electoral y socava los pilares del esquema electoral, el cual garantiza la igualdad económica entre los partidos políticos, sin limi-tarlo al período eleccionario. Esto afecta detrimentalmente el derecho de los electores a ejercer su voto libre de cual-quier coacción, ya que éstos son componentes esenciales de los partidos políticos y, por ende, son colocados en la misma desventaja económica que su partido político, frente al que subvencionó parte de su campaña política en el período preelectoral con los fondos de todo el Pueblo. Esta desven-taja, por supuesto, afecta principalmente a los electores pertenecientes a un partido político de oposición al gubernamental.(6)
Hemos reconocido que la expresión del Gobierno de na-turaleza educativa e informativa es indispensable para que el pueblo pueda juzgar su labor y exigir remedio a los agravios gubernamentales.(7) Nuestra jurisprudencia re-*84fleja la tendencia seguida a favor de la divulgación de in-formación pública, al punto de impartirle una dimensión amplia y robusta a la libertad de expresión consagrada en nuestra Carta de Derechos.(8)
Hemos expresado en forma reiterada que existe una es-trecha relación entre el derecho a la libre expresión y la libertad de información. Sin conocimiento de hechos no se puede juzgar. Tampoco se pueden exigir remedios a los agravios gubernamentales mediante los procedimientos ju-diciales a través del proceso de las urnas cada cuatro años.(9) No obstante, los derechos contenidos en la Carta de Derechos(10) le asisten a los individuos frente al Estado. Esos derechos no pueden extenderse a las expresiones del Gobierno, porque los derechos civiles y políticos están for-mulados en cuanto a lo que el Estado no puede hacer con relación a la expresión de los individuos, y no a la inversa. El Gobierno no tiene un derecho constitucional protegido a la libre expresión.(11)
El proceso decisional puertorriqueño responde en su realidad al postulado de igualdad inmerso en la Constitu-ción del Estado Libre Asociado de Puerto Rico, el cual per-sigue lograr una igualdad y paridad económica entre los partidos políticos para la divulgación de ideas y de mensa-jes en el país. De ello resulta que exista un amplio poder para la limitación de la propaganda gubernamental.(12)
La See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico,(13) prescribe sobre la disposición por el Gobierno de los fondos públicos; sólo pueden ser usa-*85dos para un fin público y para el sostenimiento y funciona-miento de las instituciones del Estado, por autoridad de ley. La formulación por la Rama Ejecutiva o la Legislativa sobre lo que es un fin público es revisable por la Rama Judicial. No obstante, a la luz del sistema de separación de poderes, los tribunales deben actuar con prudencia y defe-rencia a la voluntad legislativa, siempre que ella esté en-marcada dentro del esquema constitucional.(14)
El concepto de fin público no es estático, pero sí está ligado al bienestar general que tiene que ceñirse a las cam-biantes condiciones sociales de una comunidad específica, a los problemas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad compleja. Los objetivos que están contenidos en un fin público deben redundar en beneficio de la salud, la seguridad, la moral y el bienestar general de la ciudadanía. Los criterios para determinar lo que es un fin público se reducen a que contemple un beneficio público o que estén destinados a una actividad de carácter pública o semipública. Si la actividad que ha de ser costeada con fondos públicos promueve los intereses y objetivos de la entidad gubernamental, en consonancia con la política pú-blica establecida sobre el particular, es evidente el fin pú-blico y el carácter legítimo de dicha erogación. Una vez se determina que existe un fin público en relación a la eroga-ción de fondos por una entidad gubernamental, el hecho de que surja un beneficio incidental en favor de personas par-ticulares no desvirtúa el fin público a que va dirigida la actividad gubernamental.(15)
El Gobierno de turno no puede utilizar los fondos públi-cos para beneficio del partido político en el poder. En la medida en que los fondos públicos se utilicen para propaganda político partidista en beneficio del partido político de gobierno, se está afectando detrimentalmente el derecho *86de los electores de los demás partidos políticos. No se per-mite el uso político partidista de los fondos públicos. Tam-poco es permitido al partido político de gobierno o al can-didato a puesto electivo de esa colectividad obtener una ventaja económica a expensas del erario. La verdadera esencia de un gobierno libre consiste en considerar los puestos públicos como un fideicomiso, encomendado para el bien del país y no para el beneficio de determinado par-tido político o grupo de individuos o electores.(16)
La utilización de fotografías de un gobernante con le-mas políticos no constituyen el beneficio incidental que po-dría obtener el partido político en el poder cuando divulgue anuncios aun cuando su contenido rinda un fin público. Está prohibido manipular anuncios legítimos para obtener una ventaja política. Está vedado incluir en anuncios legí-timos mensajes políticos, fotografías del gobernante, junto a lemas o colores que son distintivos del partido político en el poder para influenciar la opinión pública a su favor.
Cualquier ventaja que tenga el partido político de go-bierno mediante la utilización de los fondos públicos, cons-tituye una desigualdad, por lo que está proscrita. No hay espacio en este asunto para distinciones de grado. Si el desembolso de esos fondos que pertenecen a todo el pueblo adelanta, de cualquier manera, los intereses del sector po-lítico en el poder, ello constituye una ventaja sobre los otros sectores públicos, sea ésta grande o pequeña. Lo ilí-cito de tal ventaja no depende de su dimensión, sino de su inherente inequidad. Todas están prohibidas porque inhe-rentemente aparejan la desigualdad.
De acuerdo con el Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, no es válido ni permisible que el Gobierno use fondos públicos para campañas publicitarias o para propaganda de carácter po-lítico partidista, ya sea de forma clara, directa, indirecta,
*87sutil, disimulada, sofisticada o entremezclada con activida-des informativas y legítimas.
HH I — I
La justicia debe ser inmaculada no sólo en su realidad interior, sino también en su apariencia external(17) Sobre este particular es de vital importancia la consecuencia. Ser consecuentes nos brinda tranquilidad de conciencia. La in-consecuencia puede resultar en la injusticia.
“Debemos ... siempre tratar de utilizar la misma vara de medir.” (Énfasis suplido.)(18) De otra forma, existe el pe-ligro, en un caso como el presente, de colocar o tratar a electores pertenecientes a sectores políticos distintos, frente a actuaciones iguales o similares del Gobierno, de forma injusta y, además, violatoria a sus derechos a la igual protección de las leyes y a un debido proceso de ley, según están protegidos por la Constitución del Estado Li-bre Asociado de Puerto Rico y la Constitución de Estados Unidos.
Es correcto que la consecuencia en nuestras decisiones no es una garantía absoluta de su corrección. No obstante, no hay duda de que ésta es de gran importancia. Ser con-secuentes le imprime estabilidad, confiabilidad y credibili-dad a nuestro sistema de justicia y, más importante aún, en casos como el presente, le imprime vivencia a nuestra democracia constitucional.
>
Por los fandamentos antes expuestos, respetuosamente DISIENTO del curso de acción de este Tribunal. Expedi-ríamos el recurso y confirmaríamos la sentencia recurrida. *88Devolveríamos este caso al Tribunal de Primera Instancia para la continuación de los procedimientos de acuerdo con lo aquí pautado.

 Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997); Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992); Cobos Liccia v. DeJean Packing Co., Inc., 124 D.P.R. 896 (1989); Systema de P.R., Inc. v. Interface Int’l, 123 D.P.R. 379 (1989).


 Misión Ind. P.R. v. J.P y A.A.A., supra.


 íd.; Mun. de Ponce v. Gobernador, supra.


 Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 262.


 P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995).


 íd.


 íd.; Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 158 (1986); Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 381 (1984).


 P.P.D. v. Gobernador I, supra; Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982).


 P.P.D. v. Gobernador I, supra; Santiago v. Bobby El Mundo, Inc., supra; Soto v. Srio de Justicia, supra.


 Const. E.L.A., supra, Art. II, págs. 257-364.


 P.P.D. v. Gobernador I, supra.


 íd.


 Const. E.L.A., supra, pág. 410.


 íd.


 íd.


 íd.


 In re Rodríguez Torres, 104 D.P.R 758, 766 (1976).


 García Colón v. De Jesús López, 124 D.P.R. 708, 714 (1989), voto disidente del Juez Asociado Señor Rebollo López.